DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered. Claims 1-20 remain pending.
Applicant’s arguments, see Remarks, with respect to claims 1-12 and 14-20 have been fully considered and are persuasive.  The previous 35 USC 112 and 35 USC 103 rejections have been withdrawn. The previous rejection of claim 13 is maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/025472).
Regarding claim 13, instant claim is regarded as a product by process. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 
Yu teaches a lithium secondary battery comprising:
a metallic lithium thin film may be used as the negative electrode material (para 0054) and the negative electrode may be prepared by coating or laminating the active material on the current collector (para 0058);
applying a composition (i.e., SEI-film forming agent) for forming a negative electrode SEI film (para 0038);
manufacturing an electrode assembly including the lithium electrode having the passivation film formed thereon as a negative electrode (para 0065);
the electrode assembly was put into a battery case and an electrolyte was then injected (abstract; para 0065-0066), wherein the additive for coating and the additive for injection are different (para 0038; 0084; Example 1).
With respect to the additive for coating, Yu teaches the SEI-film forming agent may include a cyclic carbonate-based compound such as vinylene carbonate (VC) and vinyl ethylene carbonate (VEC) (para 0039). Yu further teaches the SEI-film forming agent may also include a cyclic or chain carbonate-based compound containing a halogen atom such as fluoroethylene carbonate (FEC) (para 0040). Finally, Yu teaches any one thereof may be used or a mixture of two or more thereof may be used (para 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date to use of two or more SEI-film forming agents including FEC and VC based on the teachings of Yu where a mixture may be used.
.

Allowable Subject Matter
Claims 1-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: novel over the closest prior art to Yu et al. (US 2016/025472). The closest prior art does not teach the formation of a passive film which is a stable coat on the surface of the lithium metal without applying any electrical potential.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723